Citation Nr: 1343456	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1989 and from June to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  New and material evidence, specifically a June 2012 VA examination, was associated with the record prior to the expiration of the appeal period after the August 2011 rating decision.  Thus, the RO inadvertently treated the evidence as a new claim, instead of treating the evidence as having been filed in connection with the pending claim.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242 (2011).  The August 2011 rating decision is the rating action on appeal.  

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A current left knee disability is not shown.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2011 and January 2012 letters.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical opinion in March 2011; afforded the Veteran a VA examination in June 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims folder and the Veteran's contentions, and medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records are silent for reference to left knee trouble, except for on service discharge examination in November 2001, when the Veteran reported intermittent left knee pain and examination revealed left knee medial joint line tenderness to palpation but a full range of motion and a negative Apley grind test.  

At a VA primary care consultation in December 2010, the Veteran reported that he had a dull aching pain in both knees which started 4-5 years beforehand.  He noted that he had had constant stress to his knees while on a boat in service, with terrible waves rocking the boat, and that other boat crew members had had similar symptoms.  On examination, his knees had laxity with anterior and posterior drawer tests, but no tenderness to palpation, abnormal patellar lift, pain on patellar pressure, or effusion, and a normal range of motion.  The impression was knee pain likely from occupational exposure verses early osteoarthritis.  

A March 2011 VA medical opinion, provided after a review of the claims folder only, noted that service treatment records showed no objective documentation of any injury or trauma to the Veteran's left knee.  The service discharge examination report for the second period of service which included a report of left knee medial joint line tenderness to palpation and a full range of motion, and the summary of intermittent left knee pain at that time, not considered disqualifying, was noted.  The examiner felt that there was no objective documentation of any left knee injury or trauma.  Therefore, it was less likely that the Veteran's current left knee disability is related to the left knee pain reported on separation examination in November 2001.  No diagnosis was recorded.  

In December 2011, the Veteran stated that over the last 10 years, dull aches had become pain in his knees, ankles, elbows, wrists, and hips.  

The report of a January 2012 VA rheumatology consultation included the Veteran's report of a 5-10 year history of bilateral knee pain, right greater than left.  Left knee X-rays from October 2011 were noted to show early degenerative changes, "as evidenced by prominent tibial spine."  The physician noted there was no evidence of inflammatory arthritis and the etiology of the Veteran's symptoms was likely mechanical (knee osteoarthritis).  

On VA examination in June 2012, the Veteran's claim folder was reviewed and he was examined and the examiner concluded that the Veteran's current left knee condition was less likely than not incurred in or caused by service.  The examiner indicated that there was insufficient objective medical evidence to warrant a diagnosis of an acute or chronic left knee disorder or residuals thereof.  The examiner stated that the mild degenerative changes reported by the radiologist in October 2011 were not caused by or a result of the Veteran's service.  The examiner noted that the records in the Veteran's claims folder do not document sufficient left knee traumatic or injurious event during his service that would be reasonably expected to cause or result in a permanent left knee disability.  The examiner further noted that physical examination of the left knee was unremarkable for abnormal physical examination findings that have an association with clinically significant intra-articular or extra-articular pathological knee conditions.  A "prominent tibial spine" on radiographic imaging of knees is not a criteria that is used by evidence-based osteoarthritis grading schemes.  

Based on the evidence, the Board concludes that the Veteran does not have a current left knee disability or any underlying pathology for his complaints of left knee pain.  Thus, service connection is not warranted.  A March 2011 VA opinion did not include a diagnosis and the diagnosis offered in January 2012 was "likely" osteoarthritis, as evidenced by x-ray findings in October 2011.  The most recent VA examination noted no abnormal physical findings that have an association with clinically significant intra-articular or extra-articular pathological knee conditions and specifically commented that the reference to a "prominent tibial spine" on radiographic studies does not establish the presence of arthritis.  

The Veteran has complained of pain and stiffness.  Evidence provided by lay persons with respect to their symptoms or their own personal experience is competent and the Board has no cause to doubt the Veteran's credibility.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, pain alone, without an underlying pathology, is not a disability for which service connection may be afforded.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).   

As the preponderance of the evidence is against the existence of a current left knee disability, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee is not warranted.  


REMAND

The Veteran claims in part that his current right knee complaints are related to service experiences aboard patrol boats.  He indicated in December 2011 that over the course of his career, he spent hundreds of hours underway on 27 foot long patrol boats, often in pitch darkness, and many times in heavy or rough seas or at high speeds while performing missions, and that his right knee often hurt during that time.  The Veteran has been afforded VA examinations in connection with the current claim, but no medical opinion has been provided regarding the right knee complaints.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the claim must be remanded for the Veteran to be afforded another VA medical examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his claimed right knee disability.  The claims file and all pertinent records must be provided to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  identify all current right knee pathology;  

(b)   provide an opinion as to whether it is at least as likely as not that any currently diagnosed right knee disability is related to service.  

In providing the opinion, the examiner should consider the Veteran's report of his duties and experiences aboard patrol boats as described?  Those duties and experiences which he has described should be accepted as factual for the purposes of rendering the medical opinion.  

Detailed reasons for the opinion must be furnished. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If it remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


